DETAILED ACTION
This Office Action is responsive to communications of application received on 4/30/2021. The disposition of the claims is as follows: claims 1-5 and 8-11 are pending in this application. Claim 1 is an independent claim.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2018-236393 filed in Japan on 12/18/2018.  Receipts of the subject certified copy of the priority document from the Applicant on 4/30/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/30/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0249104 A1 to Ota et al in view of U.S. Patent Publication No. 2007/0258707 A1 to Raskar.
As to claim 1, Ota discloses an image reading apparatus (image reading apparatus of figure 1) comprising: 
a first image sensor (91a) comprising: 
a first illuminator to emit light to a reading target (2a/3a and paragraph 0035); 
a first lens body to form an image of reflected light derived from the light emitted from the first illuminator and reflected from the reading target (5a and paragraph 0035); 
a first light receiving element to convert the image of reflected light formed by the first lens body into an electrical signal (6a and paragraph 0035); and 
a first controller to control an exposure time of the first light receiving element (light source LEDs are turned on/off by the processor 51a and paragraph 0036); and 
a second image sensor (91b) comprising: 
a second lens body to form an image of transmitted light derived from the light emitted from the first illuminator (23a) and transmitted through the reading target (5b and paragraphs 0035, 0038); 
a second light receiving element to convert the image of transmitted light formed by the second lens body into an electrical signal (6b and paragraph 0035); and 
a second controller to control an exposure time of the second light receiving element (light source LEDs are turned on/off by the processor 51b and paragraph 0036).
Ota does not expressly disclose wherein the first controller controls the exposure time by multiple opening and closing operations of an electronic shutter of the first light receiving element using pulse driving during a period of reading of reflected light from the reading target, and the second controller controls the exposure time by multiple opening and closing operations of an electronic shutter of the second light receiving element using pulse driving during a period of reading of transmitted light from the reading target.
Raskar, in the same area of image reading apparatus, teaches wherein the controller (140) controls the exposure time by multiple opening and closing operations of an electronic shutter (130) of the light receiving element using pulse driving during a period of reading of reflected light from the reading target (paragraphs 0025-0026, 0048 and claim 8).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ota’s first and second controller by the teaching of Raskar because it would allow for the system to control the exposure duration and minimize blurred output image.
As to claim 2, Ota further discloses wherein the second image sensor further comprises a second illuminator for emitting light to the reading target while the first illuminator stops emitting light to the reading target (2b/3b and paragraph 0035), and the second lens body also forms an image of reflected light derived from the light emitted from the second illuminator (21b/22b) and reflected from the reading target (5b and paragraphs 0035, 0038).
As to claim 3, Ota further discloses wherein the first lens body (5a) also forms an image of transmitted light derived from the light emitted from the second illuminator (23b) and transmitted through the reading target (paragraphs 0035, 0038).
As to claim 4, Ota further discloses wherein the first illuminator (91a) comprises: 
a rod-shaped light guide extending in a main scanning direction (light guide 2a/3a); and 
a light source provided to face an end face of the light guide in the main scanning direction, the light source emitting light through the end face of the light guide (LED light source; paragraphs 0036-0038 and figures 3-4), 
the light guide (2a/3a) comprises: 
a first light reflection pattern for reflecting and scattering the light incident through the end face of the light guide, causing the light to propagate in the main scanning direction, and guiding the light to exit the light guide in a direction diagonal to a normal line direction of the reading target and reach a first reading position (17a) where the reading target passes through (first light reflection pattern: from 21a/22a to 17a; paragraphs 0038-0041); and 
a second light reflection pattern for reflecting and scattering the light incident through the end face of the light guide, causing the light to propagate in the main scanning direction, and guiding the light to exit the light guide in the normal line direction of the reading target and reach a second reading position (17b) apart from the first reading position in a sub-scanning direction (second light reflection pattern: from 23a to 17b; paragraphs 0038-0041), 
the first lens body (5a) forms an image of reflected light from the reading target at the first reading position (17a as shown in figure 1 and paragraph 0035), and 
the second lens body (5b) forms an image of transmitted light from the reading target at the second reading position (17b as shown in figure 1 and paragraph 0035).
As to claim 5, Ota further discloses wherein the first illuminator (91a) comprises: 
a rod-shaped light guide extending in a main scanning direction (light guide 2a/3a); and 
a light source provided to face an end face of the light guide in the main scanning direction, the light source emitting light through the end face of the light guide (LED light source; paragraphs 0036-0038 and figures 3-4), 
the light guide comprises a first light reflection pattern for reflecting and scattering the light incident through the end face of the light guide, causing the light to propagate in the main scanning direction, and guiding the light to exit the light guide in a direction diagonal to a normal line direction of the reading target and reach a first reading position (17a) where the reading target passes through (first light reflection pattern: from 21a/22a to 17a; paragraphs 0038-0041), 
the first lens body (5a) forms an image of reflected light from the first reading position (17a as shown in figure 1 and paragraph 0035). 
Ota does not expressly disclose the second lens body forms an image of transmitted light from the first reading position.
Ota teaches the second lens body (5b) forms an image of transmitted light from the second reading position (17b as shown in figure 1 and paragraph 0035).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ota’s image reading apparatus because there are limited number of choices as to where to position the first image sensor and the second image sensor with respect to each other (either offset or coincide to each other) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the image reading apparatus, to position the reading position of the first image sensor to coincide with the second image sensor in order to reduce the overall size of the image reading apparatus                              (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). Furthermore, rearranging parts of the image reading apparatus involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
As to claims 8-9, please see similar rejection claim 4 above.
As to claims 10-11, please see similar rejection claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675